EXHIBIT 10.4
 
PUT RIGHT AGREEMENT
 
PUT RIGHT AGREEMENT (this “Agreement”) dated as of ____ __, 2009, between Helix
Wind, Corp., a Nevada corporation (the “Company”), and _________________GmbH, a
German corporation (“Holder”).
 
WHEREAS, pursuant to the terms and provisions of that certain Stock Purchase
Agreement dated of even date herewith, by and among the Company, Holder, the
other Sellers and Venco Power GmbH (the “Purchase Agreement”; capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Purchase Agreement), the Holder has acquired _______ shares of the Company’s
common stock, par value $0.0001 per share (the “Shares”); and
 
WHEREAS, the Company has agreed in the Purchase Agreement to provide the Holder
with certain put rights with respect to the Shares, as further described and
provided for in this Agreement.
 
NOW, THEREFORE, for and in consideration of the premises and covenants contained
herein and other good and valuable consideration in hand received by each party
from the other, the  receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties hereto hereby covenant and agree as follows:
 
1.   Put Rights. Subject to the terms and conditions herein, at any time during
the Put Period (as defined below) the Company irrevocably and unconditionally
grants to the Holder the right, privilege, and option to sell to the Company
(the “Put Option”), and the Company irrevocably and unconditionally agrees to
buy, all or any portion of the Shares (“Put Shares”) upon the exercise by the
Holder of its rights hereunder at $2.00 per Share (the “Put Price”).
 
Notwithstanding the foregoing, if at any time commencing after the first
anniversary of the Closing Date, (i) the volume weighted average for 90 days of
the Company’s common stock on the stock exchange or national quotation system
where the Common Stock is then traded or quoted is at least $3.00 per share and
(ii) the trading volume averages at least 50,000 shares per day during such same
90-day period (together, the “Automatic Termination Event”), this Put Option
shall thereupon expire and without any further action by any of the parties
shall automatically become null and void.
 
2.   Term.   The “Put Period” shall commence on the Closing Date and shall end
on the earlier of the Automatic Termination Event or at 11:59 p.m., San Diego,
California time, on the date which is the second anniversary of the Closing
Date, which date is hereby stipulated and agreed by the parties hereto to be
_____, 20__.
 
3.   Exercise of Put Rights.  The Put Option shall be exercisable by notice in
writing sent by the Holder (a “Put Notice”) to the Company advising of the
Holder’s election to exercise the Put Option.  Each Put Notice shall set forth
the number of Put Shares to be sold to the Company.  The closing of the purchase
and sale of the Put Shares shall take place within thirty (30) days after the
Company’s receipt of the Put Notice (“Put Closing”).  The exercise of the Put
Option shall constitute an unconditional and irrevocable commitment by the
Holder to sell, on the one hand, and the Company to purchase, on the other hand,
all Put Shares being put to the Company by the Holder in accordance with the
provisions of this Agreement.  On the date of the Put Closing, the Holder shall
deliver to the Company at the Company’s offices set forth in Section 5 below
stock certificate(s) representing such Put Shares. To the extent that the Holder
is not exercising the Put Option in full with respect to the Put Shares held by
the Holder, the Company shall deliver at the Put Closing a stock certificate
representing the number of shares of Common Stock not being sold by the Holder
to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Alternatively, the Put Notice can provide that the Holder desires to purchase
additional shares of common stock of the Company at the Put Price by a cashless
exercise of the Put Option. If the Holder elects to receive additional shares of
common stock of the Company, the Company shall issue the Holder a number of
shares of common stock computed using the following formula:
 
X=Y (A-B)
          A



 
   Where X= 
the number of shares of Common Stock to be issued to the Holder



 
Y=
the number of Put Shares purchasable under the Put Notice

 
 
A=
the market value of the stock on the date of the Put Notice

 
 
B=
$2.oo

 
4.   Covenants of the Holder.
 
(a)   The Holder represents, warrants, covenants and agrees that:
 
(i)   Upon exercise of the Put Option, Holder will be authorized and entitled to
sell, transfer and convey to the Company the Put Shares, without any further
required approvals or authorizations; and
 
(ii)   Holder owns the Put Shares free and clear of any and all liens, claims,
encumbrances or rights of others other than the Lock-Up Agreement with the
Company, and when delivered to the Company pursuant to the Put Option, the Put
Shares shall be free and clear of any and all claims, liens, encumbrances or
security interests of any kind whatsoever.
 
(b)   At any time after the date hereof, including without limitation, upon the
exercise of the Put Option the Holder agrees to take any action and execute such
additional documents and instruments as may be requested by the Company which
shall be necessary or desirable to carry out the purposes of this Agreement,.
 
5.   Notices.  All notices or other communications hereunder shall be delivered
by (a) registered or certified mail, return receipt requested, postage prepaid,
(b) a nationally recognized overnight courier, (c) personally, by hand, or (d)
facsimile transmission (with acknowledgement of complete transmission), to the
persons at the addresses set forth below (or at such other address as such
persons shall designate by like notice):
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Company, to:
 
Helix Wind, Corp.
1848 Commercial Street
San Diego, California 92113
Attn:
Facsimile:
 
With a copy to:
 
David Lubin & Associates, PLLC
5 North Village Avenue
Rockville Centre, New York 11570
Attn: David Lubin, Esq.
Facsimile: (516) 887-8250
Venco Power GmbH
Luisenburgweg 29
95182 Döhlau O.T. Tauperlitz
Germany
Facsimile No.: +49 9281 74119
 
If to the Sellers or the Principals, to:
 
FIBER-TECH Products GmbH
Tuchschererstraße 10
09116 Chemnitz
Germany
Facsimile No.:  +49 371 84276-28
 
Weser-Anlagentechnik Beteiligungs GmbH
Dorumer Weg 19
27576 Bremerhaven
Germany
Facsimile No.:  +49 4705 810 575
 
CLANA Power Systems GmbH
Luisenburgweg 29
95182 Döhlau O.T. Tauperlitz
Germany
Facsimile No.:  +49 9281 74119

 
With a copy to:
Coleman Tally LLP
7000 Central Parkway NE
Suite 1150
Atlanta, Georgia 30328
Facsimile: 770-698-9729
   
Attn: John Boykin, Esq.
Facsimile:  (770) 698-9729

 
 
 

--------------------------------------------------------------------------------

 
 
Any notice or other communications to be given or that may be given pursuant to
this Agreement shall be in writing and shall be deemed to have been given: (x)
five days after the deposit of such notice or communication in the United States
mail, registered or certified, return receipt requested, with proper postage
affixed thereto; (y) the first business day after depositing such notice or
communication with a nationally recognized overnight courier guaranteeing
delivery no later than the next business day; or (z) upon delivery if delivered
personally or sent by facsimile transmission to the appropriate address and
person as provided hereinabove.  Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice, demand or request sent.  By giving
at least thirty (30) days’ written notice hereof, any party hereto shall have
the right from time to change its respective address, and shall have the right
to specify as its address any other address within the United States of America
or Germany.
 
6.   Transferability.  In addition to the restrictions set forth in the Lock-Up
Agreement restricting the transferability of the Put Shares, the Holder shall
not, directly or indirectly, sell, exchange, pledge, transfer, grant a proxy
with respect to, devise, assign or in any way dispose of, encumber or grant a
security interest in the Put Option at any time without the prior written
consent of the Company.
 
(a)   Default. The Company hereby expressly acknowledges and agrees that, in the
event of any such Put Default, Holder’s damages would be difficult or impossible
to ascertain or determine, the Holder will suffer immediate and irreparable
harm, and the Holder shall be entitled, in addition to any and all other rights
or remedies which may be available to the Holder under applicable Laws, to an
injunction issued by a court of competent jurisdiction restraining the aforesaid
breach or default of the Company and/or to an action for specific performance of
the obligations of the Company hereunder, all without the necessity of posting a
bond. Nothing contained hereinabove, however, is intended to limit in any way
any of the rights or remedies of the Holder under this Agreement, under the
Secured Note or under any applicable Laws in respect of any breach or default of
the Company under the terms of this Agreement.
 
7.   Amendment and Modification.  This Agreement shall not be amended, modified,
or supplemented except by a writing signed by each of the parties hereto.
 
8.   Entire Agreement.  This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supercedes all
prior understandings, agreements, and arrangements, whether written or oral,
regarding such subject matter.
 
9.   Governing Law.  This Agreement shall in all respects be governed by and
construed in accordance with the laws of the United Kingdom without giving
effect to principles of conflict of laws.
 
10.          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be deemed to constitute an original, but all of
which together shall constitute one and the same instrument.
 
11.   Time of Essence.  Time is of the essence of this Agreement and each and
every provision hereof.
 
12.   Captions.  The captions contained in this Agreement are for reference
purposes only and are not part of this Agreement.
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK-SIGNATURES CONTAINED ON
FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature page to Put Right Agreement]

 
IN WITNESS WHEREOF, the Company and the Holder have duly executed this Agreement
as of the date first written above.
 
 



 
HELIX WIND, CORP.
A Nevada Corporation
     
By:
     
[Name]
     
[Title]
               
By:
     
[Name of Holder]


